 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   KELVIN ALLEN,                            Case No. CV 19-06771 TJH (RAO)
12                       Petitioner,
13          v.                                JUDGMENT
14   PFEIFFER, Warden,
15                       Respondent.
16

17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18   without prejudice for the reasons set forth in the related Order Summarily Dismissing
19   Successive Petition for Writ of Habeas Corpus for Lack of Jurisdiction and Denying
20   Certificate of Appealability.
21

22   DATED: September 9, 2019
23
                                           TERRY J. HATTER, JR.
24                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
